DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “the VAD characteristics, fluid characteristic, physiological characteristics, and flow characteristics.”  Claim 1 previously recites “a VAD characteristic” and “a flow characteristic.”  Claim 1 does not recite plural VAD characteristics, fluid characteristic, or physiological characteristics.  Antecedent basis correction is required.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek et al. (US 2017/0086746 A1) in view of Barnes et al. (US 2012/0283691 A1).
With regard to claims 1, 3, 5, and 11-13, Ofek et al. teach an infusion system, comprising: a vascular access device (VAD) (Fig. 1 member 10) including one of a first sensor (Fig. 1 sensor array 30, [0032], [0035]) and a first printed circuit board (PCB) (Fig. 1 member 36, [0039]); a securement device (Fig. 5A member 50) including one of a second sensor ([0044], ECG sensor) and a second PCB (Fig. 5A member 70, [0043]), the securement device configured for securing the VAD to a skin surface of a patient ([0041]); and a pump unit in fluid communication with the VAD (Fig. 22 member 250), wherein the pump unit is configured to: communicate with at least one of the VAD and the securement device; and receive information, from at least one of the VAD and the securement device ([0050] data can be transmitted to the pump to perform operations). Ofek et al. do not disclose that the pump receives information including a VAQD characteristic which is used to modify a flow characteristic.  However, Barnes et al. teach an infusion apparatus wherein an RFID sensor may be placed on the VAD and transmit information relating to a VAD characteristic which may include flow resistance, or other flow characteristics regarding dimensions of the VAD, the VAD characteristic information is used to modify flow characteristics as it is used to set pressure thresholds which is beneficial for setting more accurate thresholds for better detection and is used to stop infusion if flow is outside the threshold ([0002]-[0005], [0031]-[0033], [0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an RFID sensor to provide VAD characteristics to modify flow in Ofek et al. as Barnes et al. teach this is beneficial for setting more accurate threshold for better detection and infusion control.
With regard to claim 2, see at least [0032].
With regard to claim 4, [0031] discloses the RFID may provide a value related to the physical dimensions of the VAD, [0032] discloses that upon the provision of information regarding he VAD physical characteristics the processor would retrieve from a database the information regarding resistance.
With regard to claim 6, see at least [0032], [0042], [0044] regarding sensed characteristics and sensor placement, characteristics include temperature, pressure, and heart rate (from the ECG).
With regard to claim 7, member 30 is a sensor array which includes multiple sensors 32 and 34 (Fig. 2).
With regard to claim 8, the pump would necessarily include a power source, however, Ofek et al. do not specially disclose the power source is operably connected to one of the sensors or PCBs.  However, Ofek et al. teach the power sources for the various electronic components may be external ([0042]) and that having the power source separate from the PCBs and sensors frees space in the catheter ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect at least one of the sensors or PCBs with power from the pump as Ofek et al. teach external power sources may be used and doing so frees up space in the catheter.  Further, there are a limited number of components in which to place the power source and one of ordinary skill in the art would be able to determine the best location based on accessibility and need.
With regard to claims 9 and 10, data sensed can be used to alert the user, for example pressure measurements above a threshold indicate a change in flow characteristics that can alert the user to a possible occlusion ([0055], [0059], [0073]).  Data is wirelessly transmitted to remote locations ([0002], [0033], [0039], [0042]).  Ofek et al. do not specially disclose the pump to provide such transmissions for alerts.  However, Ofek et al. teach having the wireless communication module remote from the catheter frees up space ([0052]) and that the pump may receive such data ([0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pump to transmit information to alert to conditions as Ofek et al. teach having transmission form an area other than the catheter frees up space.  Further, there are a limited number of components in which to place networking electronics and one of ordinary skill in the art would be able to determine the best location based on accessibility and need.
With regard to claim 26, as combined the RFID sensor of Barnes is taken as the first sensor.
With regard to claim 27, Ofek et al. teach the PCB may include wireless transmission using radiofrequency and can include memory which stores data for transmission ([0040]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the PCB to store and transmit the VAD characteristic data in Ofek et al. as combined with Barnes instead of using an additional RFID sensor as this would be beneficial for streamlining the device and integrating components would involve routine skill in the art as the PCB is already disclosed to have RF transmission and memory and this would still yield the same predictable result.
With regard to claim 28, Ofek et al. teach a device substantially as claimed.  Ofek et al. do not disclose determining a fluid characteristic which is used to modify the flow characteristic.  However, Barnes et al. teach an infusion apparatus wherein the viscosity of the fluid is determined and this information may also be used to set pressure thresholds which is beneficial for setting more accurate thresholds for better detection and is used to stop infusion if flow is outside the threshold ([0002]-[0005], [0021], [0027], [0031]-[0036], [0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use fluid characteristics to modify flow in Ofek et al. as Barnes et al. teach this is beneficial for setting more accurate threshold for better detection and infusion control.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments are sufficient to overcome the previous drawing objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783